The opinion of the court wa's delivered by
Swayze, J.
The prosecutor was assessed for $100,000 personalty. The assessment was made by the borough collector on the orders of the borough council as'of property omitted by tlie assessor. The fact that there was taxable personal property of that amount consisting of pig iron is not disputed. It is said the notice given by the collector was not in compliance with the statute because the collector did not give notice of the meeting of the county board of taxation, sitting on appeal. Such notice as was given is said not to have been received until December 20th. This can hardly be called adequate notice, hut no harm was 'done since the prosecutor not only appealed to the county board hut succeeded in its appeal. Thereupon, the borough appealed to the state board, and after a hearing, in which both *59sides were represented by counsel, the judgment of the county hoard was reversed. Then the taxpayer sued out this certiorari and the whole matter has been submitted to us by briefs in behalf of both parties. Under section 39 of the Tax act, we are forbidden to set aside the tax for irregularity or defeci in form or illegality in assessing, laying or levying the lax, if in fact the prosecutor is liable to taxation in respect of the purpose for which the tax is levied. Such ls the present case. This disposes of most of the objections.
It is urged, however, that $100,000 is so largo an addition to the ratal)les of Netcong that some correction should be .made by way of lowering the rate of taxation to atone for the great increase in ratables. State v. Randolph, 25 N. J. L. 427, is relied on. The argument overlooks the changes in the Tax act since 3851). Section 38 (Comp. Stat., pp. 5121, 5122) enacts that no assessment of taxes shall be set aside on certiorari because the aggregate amount of money levied or assessed in any taxing district for taxes is greater than called for by the law or resolutions granting the same. That is exactly the present case. The rate is the legally authorized rate; the aggregate amount is greater than called for because of the addition of this omitted property. No injustice results, as Justice Parker pointed out in Pennsylvania T. & T. R. R. Co. v. Hendrickson, 87 N. J. L. 239.
It is also said that the prosecutor was not allowed to deduct its debts. If this deduction would otherwise bo allowable, it is not allowable under the act of 1914. Pamph. L., p. 353.
The assessment made by the state hoard is affirmed, with costs.